Citation Nr: 0410375	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  95-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from January 1973 to January 1975, 
with confirmed periods of active duty for training (ADT) in July, 
August and October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 decision by the Department of Veterans 
Affairs (VA) Los Angeles, California, Regional Office (RO).  That 
decision denied service connection for a low back disorder.

The claim was remanded in June 1997 for further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal has 
been obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claim, the 
evidence necessary to substantiate the claim, and what evidence 
was to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran's low back disorder had its origins in service, or for 
many years thereafter.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, 
and arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(22), (23) and (24), 1101, 1110, 1112, 
1113, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 
3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the pendency 
of this appeal, substantial revisions have been made to the laws 
and regulations concerning the VA's duties in developing a claim 
for a VA benefit.  On November 9, 2000, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with respect 
to its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of enactment 
of the VCAA or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003)).  
These regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by the VA as of that 
date, with the exception of the amendment to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) and to 
the second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the VA's 
statutory duty to assist him with the development of facts 
pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  Specifically, the RO has obtained, or 
attempted to obtain, records corresponding to medical treatment 
reported by the veteran.  Specifically, the RO has attempted to 
obtain all relevant service medical records.  Service medical 
records from the veteran's period of active service, January 1973 
to January 1975, are of record.  There are no service medical 
records from any period of ADT associated with the claims file.  
The RO has issued multiple requests for such records based on the 
information supplied by the veteran.  A July 2000 letter from the 
Naval Reserve Personnel Center, and a May 2003 letter from the 
California National Guard indicated that no records were located 
under the veteran's name, social security number, and year of 
discharge provided.  The veteran also stated that he had received 
workers' compensation and had also received benefits from the 
State Compensation Insurance Fund.  July 1996 letters from both 
these offices indicated that there were no records located under 
the veteran's name and social security number.  Finally, the 
veteran stated that he had received both private and VA treatment 
in the early eighties for his back.  A December 1993 response to a 
records request from the identified private hospital indicated 
that there were no records on file related to a back injury.  
Furthermore, a July 1996 response, to a similar request, from the 
same private hospital noted there were no treatment records on 
file from 1982 through 1990.  Finally, the identified VA medical 
center noted that there were no records on file from 1978 to 1993.  
There is no indication of additional relevant medical evidence 
that the RO has not obtained or attempted to obtain.

The VA's duty to notify the veteran of the evidence necessary to 
substantiate his claim has also been met, as the RO informed him 
of the need for such evidence in a May 2003 letter.  See 38 
U.S.C.A. § 5103A (West 2002).  This letter, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 
5103A, also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claim, as well as 
which portion of that evidence (if any) was to be provided by him 
and which portion the VA would attempt to obtain on his behalf.  
The specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet App. 412 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.

In the present case, regarding the issue of entitlement to service 
connection for a low back disorder, a substantially complete 
application was received in October 1993.  Thereafter, in a rating 
decision dated in March 1995 this issue was denied.  Only after 
the rating action was promulgated did the AOJ, in May 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA and the need for 
the claimant to submit any evidence in his possession that 
pertains to the claim.  The veteran was also issued a supplemental 
statement of the case (SSOC) in July 2003.  This SSOC documented 
the evidence used to evaluate the veteran's claim and supplied the 
veteran with the appropriate regulations regarding VA's duty to 
assist the veteran with his claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, the Secretary can 
properly cure a defect in the timing of the notice, it did leave 
open the possibility that a notice error of this kind may be non-
prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421-422.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the veteran to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2); see also Conway v. Principi, 353 F 3d 1369 
(2004) (There is no implicit exemption for the notice requirements 
contained in 38 U.S.C.A. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C.A. § 7104(a), all questions in a matter that under 38 
U.S.C.A. § 511(a) are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board makes 
the final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2003).  There simply is no "adverse determination" as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421-22.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2003 was not given prior to 
the first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to transfer and certification of the veteran's 
case to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the case was 
readjudicated and a SSOC was provided to the veteran in July 2003.  
The veteran has been provided every opportunity to submit evidence 
and argument in support of his claim, and respond to VA notices.

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the veteran.

II.  Factual Background

Service medical records indicate that the veteran complained of 
low back pain in October 1974.  An October 1974 x-ray was 
interpreted as being within normal limits.  The diagnosis was 
generalized arthralgia of unknown etiology.  There are, otherwise, 
no service medical records referring to complaints, findings or 
treatment related to the lower back.

Service personnel records indicate that the veteran had ADT in 
July, August and October 1977.  He was discharged from the naval 
reserves in October 1978.  The veteran was discharged from the 
Army National Guard in September 1982.  Service personnel records 
do not provide further detail on any other periods of ADT.  As 
noted above, no other records were located.

VA treatment notes from 1981 to 1982 were silent with regard to 
complaints, findings or treatment related to a low back disorder.

A January 1984 compromise and release from the State of 
California, Workers' Compensation Appeals Board reported that the 
veteran was injured in the left groin and lower extremities in 
April 1982 while working at Fort Irwin.  The date of injury was 
alternately noted as possibly being in May 1982.  The compromise 
and release specifically noted that the veteran had returned to 
work and the settlement was for a lump some with no future 
entitlement to the veteran.

A VA hospital summary, which detailed a hospitalization from May 
to June 1985, noted a diagnosis of acute low back strain.  The 
veteran was hospitalized for an unrelated diagnosis and no 
comments were made in the report regarding the history or etiology 
of the veteran's back strain.

A September 1985 VA treatment note reported that the veteran 
complained of back pain and had a history of a back injury.  The 
veteran reported that he injured his back, and pain had been 
present since May 1985.  The diagnosis was chronic lumbar back 
pain.

An April 1986 private treatment note stated that the veteran 
complained of discomfort in the lumbosacral area.  The diagnosis 
was chronic lumbar strain/sprain with myofascitis complicated by 
obesity.

A September 1987 private treatment note indicated that the veteran 
was being treated for an unrelated disorder.  The veteran reported 
that he had injured himself at work one year prior when he fell at 
work and sustained a low back injury.

An April 1988 private treatment note stated that the veteran was 
disabled from a back injury.  The veteran reported that he had 
chronic low back pain and arthritis from an injury sustained 
several years prior.  Under listed medical illnesses, the veteran 
was noted to have had arthritis since 1965 and back pain since 
1985.  The treatment note also reported that the veteran injured 
his back at work in 1985.

An August 1988 VA social survey noted that the veteran reported 
serving with the military reserves from October 1976 to October 
1978 and from 1980 to 1981.  The report stated that the veteran 
had not worked since March 1985, when he injured his back.

An April 1989 private treatment note stated that the veteran 
reported the onset of low back pain that day while moving 
furniture.  The diagnosis was acute low back pain.  A June 1989 
private CT scan of the lumbar spine was interpreted as showing 
degenerative disc disease with vacuum phenomenon identified at L5-
S1, as well as a small posterior midline osteophyte on the 
superior end plate of S1.  There was no evidence noted for disc 
herniation and the small osteophyte did not appear to be causing 
any significant impression on neural structures.

A June 1989 private orthopedic evaluation was conducted in 
conjunction with the veteran's application for social security 
benefits.  The physician noted that the veteran complained of low 
back pain, "which began insidiously when he had everyday pain at 
work."  The veteran reported that the pain worsened significantly 
when he fell down, striking his back on Memorial Day about four 
years prior.  The veteran noted he had a rear end collision in 
December 1988, which also increased his back pain.  The physician 
interpreted the x-rays as showing a sclerosis of L5-S1 with no 
evidence of degenerative changes.  The diagnosis was possible L5-
S1 degenerative disc.

A July 1989 psychological consultation, conducted in conjunction 
with the veteran's application for Social Security benefits, 
stated that the veteran suffered a back injury in 1985 when he 
slipped and fell in the bathroom.  The psychologist indicated that 
the veteran reported he was diagnosed with a degenerative back 
injury and arthritis in his lower back.

An October 1990 private treatment note indicated that the veteran 
reported two episodes of lost consciousness in the previous three 
weeks.  The treatment note reported a history of chronic lower 
back pain associated with degenerative spine disease.

A May 1991 private hospital discharge summary reported that the 
veteran started having back problems and could not work as a 
result.  The veteran was hospitalized for an unrelated disorder, 
and the discharge summary did not otherwise comment on the 
veteran's back complaints.

A July 1991 private treatment note stated that the veteran's x-
rays were reviewed.  The physician noted that the veteran had 
degenerative changes of the back.  A private treatment note, dated 
later in July 1991, noted a diagnosis of severe osteoarthritis of 
the lumbar spine with a history of chronic lower back pain.  The 
treatment note indicated that the veteran's weight was 
contributing to his back pain.

A September 1991 private discharge summary noted that the veteran 
was admitted to the pain management program with persistent low 
back and bilateral leg pain.  The veteran reported having problems 
with his back in 1973 and 1976, while in the military.  He stated 
that, in 1982, he injured his back again.  The veteran noted that 
a private physician advised him that he might have a disc problem.  
No abnormalities were noted on his lumbosacral spine x-ray.  The 
discharge diagnosis was chronic vertebrogenic back and bilateral 
leg pain.

A December 1991 private MRI report noted an impression of 
degenerative changes present at the L5-S1 disc space associated 
with hypertrophy of the end-plates and diffuse central disc 
protrusion, with mild mass effect on the central nerve roots.  
There were no distinct extruded or sequestered free disc fragments 
or central stenosis appreciated.  At the L5-S1 level, mild 
foraminal narrowing was seen on both sides.

A January 1992 private treatment note documented diagnoses of 
osteoarthritis of the lumbosacral junction and lumbosacral 
radiculitis.

An October 1992 private discharge summary, referring to 
hospitalization for an unrelated disorder, noted a diagnosis of 
chronic back pain.

A February 1994 VA treatment note reported a history of injury to 
the back, neck and head while in the National Guard in the early 
eighties.

The veteran and his wife testified before a hearing officer at a 
hearing held at the RO in March 1996.  The veteran stated that he 
injured his back while on ADT in March 1982.  He stated that he 
was treated by a medic for pain in his back, groin and legs.  The 
veteran testified that no injury report was ever filed and the 
Army National Guard refused to treat him.  The veteran's wife 
stated that he lost time from his job as a result of his injury.  
She testified that the veteran sought private treatment because 
the military refused to treat his back injuries.

A May 1998 VA treatment note indicated that the veteran reported 
an increase in back pain due to a recent fall.

III.  Criteria

Service connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If manifest to a compensable degree within one year of 
service, service connection for arthritis may be presumed.  38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ADT 
during which the individual concerned was disabled from a disease 
or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(22) 
and (24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter 
alia, duty other than full-time duty prescribed for Reserves or 
the National Guard of any state.  See 38 U.S.C.A§ 101(23); 38 
C.F.R. § 3.6(d).  ADT (e.g., the annual 2-week training period) 
is, inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  See 38 C.F.R. § 3.6(c)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service connection, 
there must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record that 
the veteran has a current low back disorder.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).

The question of whether the veteran's current back disorder had 
its onset in or is otherwise related to active service, involves 
competent medical evidence as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).  In this instance, the veteran 
has claimed that he initially injured his back during ADT in March 
1982.  However, the evidence of record does not indicate that the 
veteran was serving on ADT at that time.  Furthermore, treatment 
records dated prior to the veteran's current claim repeatedly 
refer to a back injury which occurred when he fell in May 1985.  
The Board notes that there is a September 1991 private treatment 
note regarding the onset of symptoms during his initial period of 
active service and referring to an injury in March 1982.  However, 
this treatment note cannot be considered an informed medical 
opinion relating the veteran's back disorder to service, as it is 
merely a recitation of the history provided to the physician by 
the veteran.  Regardless, the Board is not bound to accept medical 
opinions which are based on a history supplied by the veteran 
where that history is unsupported or based on inaccurate factual 
premises.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

The Board is aware that the veteran's service medical records 
reflect treatment for back pain in October 1974.  However, x-rays 
taken at that time were interpreted as being within normal limits 
and the indicated diagnosis was arthralgia (or pain) of unknown 
etiology.  Records developed subsequent to service do not refer to 
problems with his back coinciding with the veteran's initial 
period of active service until 1991.  Furthermore, such records do 
not reflect treatments for back complaints until 1985, ten years 
after separation from service.  As noted above, these records also 
reflect the veteran's reports that he injured his back when he 
fell in May 1985.

The Board has also considered the January 1984 compromise and 
release from the Workers' Compensation Appeals Board of the State 
of California.  Initially, the Board notes that the release did 
not specifically refer to an injury to the back.  Rather, it was 
noted that the veteran was being compensated for injuries to the 
left groin and lower extremities.  In addition, the Board notes 
that there are no supporting documents of record regarding this 
compromise, and attempts to locate such documents, as noted above, 
were unsuccessful.  Furthermore, as the Board has already 
indicated, there are no documents of record indicating that the 
veteran was on a period of ADT at the time of his injury.  The 
Board notes that the claimed injury has been reported as occurring 
in March, April and May of 1982.  There are no treatment notes 
associated with the record regarding a back disorder from that 
time period.  Indeed, treatment providers identified by the 
veteran as having treated him for a back disorder at that time 
specifically stated that they could find no such records.  
Accordingly, this document is not considered particularly 
probative with regard to the current claim.

Finally, the Board has considered the veteran's contentions 
regarding the origins of his current low back disorder.  However, 
as the veteran is a layman, his assertions as to the existence, 
nature and etiology of a current diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the veteran 
and his wife are competent to testify to events they experienced 
and witnessed, the contentions made in the March 1996 hearing, 
held before a hearing officer at the RO, are simply not supported 
by any documentary clinical evidence of record.  Not only is there 
no corroborating clinical evidence of record, but also treatment 
records dated prior to the veteran's current claim appear to 
contradict the veteran's account of how and when he sustained his 
back injury.  Accordingly, the Board finds that the statements 
made by the veteran and his wife at the March 1996 hearing are not 
sufficiently probative as to adequately support his current claim.

It is also clear that clinically documented findings of an 
arthritic process of the spine were not manifested until several 
years after service.  As such, presumptive service connection is 
not warranted.

As the preponderance of the evidence weighs against the veteran's 
claim, there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.  Therefore, service connection for a low back disorder is 
denied.

ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



